DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2022 has been entered.
Response to Amendment
The amendments filed on 3/7/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding Claim 1, the first line of the new limitations shows:

    PNG
    media_image1.png
    36
    308
    media_image1.png
    Greyscale
 It appears “Ai” should be “Al”
Regarding Claim 8, the limitation of “a firs junction” appears it should be “a first junction”
Appropriate correction is required.
Claims 2-3, 5-12, and 15-19 are also objected since the claims depend on claim 1.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Patton (US Pat No. 6660928), NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html), NSM 2 
Patton et al. teaches a first photoelectric conversion cell made of a first compound semiconductor material whose lattice matches with GaAs or Ge [40 is first compound semiconductor material, Fig. 1, C6 ln 54-60, first compound semiconductor has a lattice of about 5.65-5.75A  and layer 13 is made of GaAs which has a lattice constant of 5.65A, C4 ln 52-69 and C3 ln 53-60]. 
A tunnel junction including at least two layers, the at least two layers comprising a first negative type tunnel layer made of             
                
                    
                        I
                        n
                    
                    
                        0.62
                    
                
                
                    
                        G
                        a
                    
                    
                        0.38
                    
                
                
                    
                        P
                    
                    
                
            
         and a first positive type layer made of             
                
                    
                        A
                        l
                    
                    
                        0.09
                    
                
                
                    
                        G
                        a
                    
                    
                        0.91
                    
                
                
                    
                        A
                        s
                    
                    
                
            
         meeting the formula of aluminum gallium indium arsenide and aluminum gallium indium phosphide [37 and 38, Fig. 1, C6 ln 35-46]. Examiner notes the first n type layer is the InGaP, and the first p type is the AlGaAs listed above.
a second photoelectric conversion cell arranged on a deep side farther than the first tunnel junction layer in the light incident direction, and made of a second compound-semiconductor material which is a GaAs-based semiconductor material [30 is second photoelectric conversion cell, Fig. 1, C5 ln 60-67, C6 ln 1-5, 5.65-5.75A], 
wherein the first photoelectric conversion cell and the second photoelectric conversion cell are joined via the first tunnel junction layer [30 and 40 are joined by 36, Fig. 1], and a lattice constant of the first n-type layer is greater than the  lattice constant of the first photoelectric conversion cell [Patton et al. teaches first photoelectric conversion cells comprises a lattice of  5.65-5.75, C6 ln 54-60, and according to the evidence by NSM, the first n type GaInP lattice equation teaches the             
                
                    
                        I
                        n
                    
                    
                        0.62
                    
                
                
                    
                        G
                        a
                    
                    
                        0.38
                    
                
                
                    
                        P
                    
                    
                
            
         of Patton et al. is about 5.709784, which is greater than the first photoelectric conversion cells].  Examiner notes 37 is first n-type             
                
                    
                        I
                        n
                    
                    
                        0.62
                    
                
                
                    
                        G
                        a
                    
                    
                        0.38
                    
                
                
                    
                        P
                    
                    
                
            
         and 38 is the first p-type             
                
                    
                        A
                        l
                    
                    
                        0.09
                    
                
                
                    
                        G
                        a
                    
                    
                        0.91
                    
                
                
                    
                        A
                        s
                    
                    
                
            
         layer.
Furthermore, Patton et al. teaches the first p-type              
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                1
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                1
                            
                        
                        )
                    
                    
                        y
                        1
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        1
                    
                
                A
                s
            
         layer has a lattice constant that has a lattice that matches with the first photoelectric conversion cell, and the first             
                
                    
                        A
                        l
                    
                    
                        0.09
                    
                
                
                    
                        G
                        a
                    
                    
                        0.91
                    
                
                
                    
                        A
                        s
                    
                    
                
            
         is about 5.654002 A, which would lattice match with the first compound semiconductor material, and would also be greater than the lattice constant of the first photoelectric conversion cell [40, Fig. 1, C4 ln 52-69 and rejection above].
Zhang et al. teaches a chart which shows InGaP, where the In and Ga concentration is adjusted to vary the band gap and lattice constant [Fig. 1, page 263]
	Modified Patton et al. teaches the limitation of claim 1 but does not disclose the limitations of “a second n-type aluminum gallium indium phosphide             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                1
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                4
                            
                        
                        )
                    
                    
                        y
                        4
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        4
                    
                
                P
            
         (0            
                ≤
                x
                4
                <
                1
                ,
                 
                0
                <
                y
                4
                <
                1
            
         layer, which is formed on a side of the second photoelectric conversion cell of the first n-type             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                2
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                2
                            
                        
                        )
                    
                    
                        y
                        2
                    
                
                
                    
                        I
                    
                    
                        1
                        -
                        y
                        2
                    
                
                P
            
         layer and has a lattice which matches with GaAs or Ge ” in claim 1.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of ““a second n-type aluminum gallium indium phosphide             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                1
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                4
                            
                        
                        )
                    
                    
                        y
                        4
                    
                
                
                    
                        I
                        n
                    
                    
                        1
                        -
                        y
                        4
                    
                
                P
            
         (0            
                ≤
                x
                4
                <
                1
                ,
                 
                0
                <
                y
                4
                <
                1
            
         layer, which is formed on a side of the second photoelectric conversion cell of the first n-type             
                
                    
                        (
                        
                            
                                A
                                l
                            
                            
                                x
                                2
                            
                        
                        
                            
                                G
                                a
                            
                            
                                1
                                -
                                x
                                2
                            
                        
                        )
                    
                    
                        y
                        2
                    
                
                
                    
                        I
                    
                    
                        1
                        -
                        y
                        2
                    
                
                P
            
         layer and has a lattice which matches with GaAs or Ge ” in conjunction with the remaining limitation of claim 1.
Therefore; claims 1-3, 5-12, and 15-19 are allowed once claim objections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726